Citation Nr: 1519505	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits for a course of study at Anthem College.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1983 to November 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which denied his application to use VRAP benefits for a course of study at Anthem College.  The Board has reviewed the education file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he should be awarded VRAP benefits for a course of study at Anthem College as he attended "school full time."  

The record is in conflict as to whether the Veteran attended Anthem College on a full-time basis between October 1, 2012, and April 1, 2014.  A March 2013 Enrollment Certification (VA Form 22-1999) states that the Veteran had 17.5 clock hours of study and was considered to be on full time status for the period from March 4, 2013, to April 28, 2013.  Enrollment Certifications (VA Form 22-1999) dated in April 2013 state that the Veteran had 17.5 clock hours of study and was considered to be on full time status for the period from March 4, 2013, to March 31, 2013.  Normally, 20 clock hours of attendance per week establishes full-time attendance for non-college degree programs. See e.g. M21-1MR, Part ix, Subpart I, Chapter 6 (C) (22)(e).  The M21-1MR further notes that for non-college degree programs, the student must be attending full-time by the school's standards. Id.  A July 2013 Claimant Folder Note states that "per call to ... certifying official at Anthem College, claimant is enrolled in 17.5 hours, which is not full time ... the training time listed on the 1999 is incorrect."  However, there is no written documentation from the certifying official at Anthem College amending the Enrollment Certifications (VA Form 22-1999) of record to reflect that the Veteran was on less than full time status during the relevant time period.  Accordingly, further clarification is required to reconcile the conflicting evidence as to what the school considers full time status. 

Accordingly, the case is REMANDED for the following action:

1.  Contact Anthem College and request that it certify whether or not the Veteran attended his course of study on a full-time basis between October 1, 2012, and April 1, 2014, or for any portion of that period.  

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

